Citation Nr: 1142724	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-46 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the Board in September 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination to assess the service-connected disability at issue in February 2010.  At his September 2011 hearing, the Veteran indicated that his service-connected headaches had worsened in severity since his last VA examination.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, VA outpatient treatment reports dated from August 2010 through June 2011 are associated with the claims file.  The Veteran testified that he received treatment for his headaches at VA.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since June 2011.   

2.  Schedule the Veteran for a VA neurological examination to assess the nature and severity of his service-connected headaches.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether any of the headaches the Veteran experiences are prostrating in nature, and, if so, the examiner should describe the frequency with which the Veteran experiences such headaches in terms of the average number of prostrating headaches experienced each month.  The average length of a prostrating headache should also be identified.  In so doing, the examiner should address all of the evidence of record, to include all VA treatment records and other records that may be obtained.  A complete rationale for all opinions expressed should be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



